Order entered May 1, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01700-CV

                            ORCA ASSETS, G.P., L.L.C., Appellant

                                                 V.

                    JPMORGAN CHASE BANK, N.A., ET AL., Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-05303

                                             ORDER
       We GRANT the parties’ joint motion for an extension of time to file their briefs.

Appellant shall file its brief on or before June 2, 2014. Appellees shall file their respective briefs

on or before August 4, 2014. We caution the parties that no further extension of time will be

granted absent extraordinary circumstances.


                                                        /s/   ADA BROWN
                                                              JUSTICE